  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


SABINE SIMMONS,                        )
                                       )
        Plaintiff,                     )
                                       )           CIVIL ACTION NO.
        v.                             )             2:18cv640-MHT
                                       )                  (WO)
ALABAMA STATE UNIVERSITY,              )
et al.,                                )
                                       )
        Defendants.                    )

                                     ORDER

    It is ORDERED that defendants' motion to dismiss

(doc. no.       11) is granted as follows:

        (1)    Defendants   Willie         E.    Dixon,      Cheryl    Easley,

Richard       Gilpin   a/k/a    Robert          Gilpin,      Alfreda   Green,

Karyn    S.    Gunn,   Brenda    Hunter,         Jeff     Langham,     Tiffany

McCord, Angela D. McKenzie, Ralph Ruggs, and Herbert

Young    are    dismissed      and    terminated        as    parties.    Only

Alabama State University remains as a defendant under

Title VII.

        (2) Defendant Leon C. Wilson is dismissed to the

extent he is sued under Title VII; he is dismissed in
his official capacity to the extent he is sued under 42

U.S.C.   §   1983;   and   he   remains   a   defendant   in   his

individual capacity under § 1983.

    DONE, this the 25th day of September, 2019.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
